Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1275
                       Lower Tribunal No. 14-23221
                          ________________

                            Aurelio Alvarez,
                                  Appellant,

                                     vs.

                        Bank of America, N.A.,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Samantha
Ruiz Cohen, Judge.

     Jacobs Legal, PLLC, and Bruce Jacobs, for appellant.

      Liebler Gonzalez & Portuondo, Dora F. Kaufman and Mary J. Walter,
for appellee.


Before FERNANDEZ, C.J., and HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed.